Citation Nr: 0636896	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  98-10 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for foot disorder, 
including pes planus.

2.  Entitlement to an increased initial evaluation for sleep 
apnea evaluated as noncompensable prior to June 15, 2003 and 
50 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1970 until 
November 1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied 
service connection for pes planus and granted service 
connection for sleep apnea, assigning a noncompensable 
rating.

In March 2004, the Board remanded the case for a medical 
opinion to determine whether the veteran currently suffers 
from pes planus or any other foot disability and its 
etiology.  In the March 2006 Supplemental Statement of the 
Case (SSOC), the RO addressed not only the pes planus but 
also other diagnosed foot disorders.  

Therefore, the Board had rephrased the issues on the title 
page to better reflect the claims on appeal.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (When an appeal 
stems from an initial rating, VA must frame and consider the 
issue as to whether separate or "staged" ratings may be 
assigned for any or all of the retroactive period from the 
effective date of the grant of service connection in addition 
to a prospective rating.).


FINDINGS OF FACT

1.  The objective medical evidence fails to establish a link 
between the veteran's diagnosed foot disorder and any 
incident of his active military service. 

2.  Since the inception of the appeal, the veteran's sleep 
apnea has been manifested by persistent day-time 
hypersomnolence.

3.  For the time period beginning on June 15, 2003, the 
veteran has required the use of a breathing assistive device 
but has not suffered from chronic respiratory failure with 
carbon dioxide retention or cor pulmonale nor required a 
tracheostomy.

CONCLUSIONS OF LAW

1.  Foot disorder, including pes planus, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.159(a), 3.303 (2006).

2.  For the time period prior to June 15, 2003, the criteria 
for an initial rating of 30 percent for sleep apnea have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.97, Diagnostic Code (DC) 6847 (2006).

3.  For the time period beginning on June 15, 2003, the 
criteria for an initial rating in excess of 50 percent for 
sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6847 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  In order to qualify for 
entitlement to compensation under 38 U.S.C.A. §§ 1110, 1131, 
a claimant must prove the existence of (1) a disability and 
(2) that such disability has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C.A. §§ 1110, 1131 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation.).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran claims that his pes planus, or other foot 
disability, was caused by his military service.  In October 
1978, the veteran suffered a right foot contusion.  In 
September 1980, an object fell on his right toe, but there 
was no fracture found.  In August 1985, the veteran was 
diagnosed with athletes' foot, tinea pedis.  The veteran's 
service medical records noted continuous treatment for 
ingrown toe nails and a provisional diagnosis of pes planus.  
See Service Medical Record (Mar. 1996).  The October 1996 
separation examination noted a "Normal" clinic evaluation 
for his feet but also noted the presence of ingrown nails and 
fallen arches.  

Post-service medical records noted that the veteran was 
diagnosed with intermetatarsal neuroma and metatarsalgia of 
both feet.  See Medical Records from Eglin Air Force Base 
(Feb. 1999, Mar. 1999, Jan. 2001).  The Board notes the lapse 
of many years between the veteran's separation from service 
and the first treatment for the neuromas and metatarsalgia of 
both feet.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

In March 2003, the veteran underwent a VA examination.  The 
examiner's impression was chronic bilateral foot pain 
compatible with painful Morton's neuromas and metatarsalgia.  
X-rays showed no evidence of fractures or dislocation.  There 
was minimal narrowing of the joint spaces.  There were no 
osteoblastic or osteolytic lesions as well as no pes planus.  
The radiologist's impression was that of very mild 
degenerative changes of the feet.

In March 2004, the Board remanded the case for a medical 
examination to determine the presence of any foot disability 
and its etiology.  In February 2006, the veteran underwent a 
second VA examination.  During the examination, the veteran 
denied having had any history of flat feet.  The examiner 
assessed the veteran as having bilateral metatarsalgia and 
Morton's neuroma but no signs of pes planus deformity.  The 
examiner's opinion is as follows:

I have been asked to render an opinion as to 
whether or not it is as least as likely that the 
condition was either initially manifested during 
military service or otherwise related to his 
military service.  By [the veteran's] report 
today, this was initially manifested during 
military service.  He does present records today 
from a podiatrist from 1999 in which he was a 
Colonel in the military indicating metatarsalgia 
and Morton's neuroma.  The Claims file was 
reviewed as well.  No specific other occurrences 
were noted other than those discussed previously.  
His range of motion is not further inhibited by 
repetitive testing today.

The veteran does not have pes planus.  The 
veteran does have other foot disability and it is 
at least as likely as not that the veteran's 
bilateral metatarsalgia and Morton's neuroma were 
initially manifested during military service.  
The rationale is the above mentioned podiatry 
note from 1999.  The 2507 request indicates that 
the veteran's dates of military service are 
11/12/80 to 11/30/06 [sic] but the veteran seems 
to indicate that he was in military service in 
1999.  If he was not in the active duty military 
in 1999 then it does not appear that we have 
evidence that the foot disability described above 
was first manifested in military service.

The veteran's military service was from August 1970 until 
November 1996.  Therefore, based on the medical evidence of 
record, no link is established between the veteran's current 
foot disability and his military service.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (holding that absent 
evidence to the contrary, the Board is not in a position to 
question this opinion).  

Although the veteran and other lay persons are competent to 
testify as to his in-service experiences and symptoms, where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.   

Based on the competent medical evidence of record, no link is 
established between the veteran's diagnosed foot disability 
and any incident of his active military service.  Therefore, 
the veteran's claim must be denied.  As the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is inapplicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Initial Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making a disability 
determination.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

The veteran's sleep apnea has been rated under DC 6847.  
Under DC 6847, a noncompensable rating is assigned for being 
asymptomatic but with documented sleep disorder breathing.  A 
30 percent rating is assigned when there is persistent day-
time hypersomnolence.  The assignment of a 50 percent rating 
requires the use of a breathing assistance device such as a 
continuous airway pressure (CPAP) machine, and a 100 percent 
rating is warranted when there is chronic respiratory failure 
with carbon dioxide retention or cor pulmonale, or if a 
tracheostomy is required. 

The August 1996 service medical record that documented the 
veteran's diagnosis of obstructive sleep apnea also noted 
that the veteran complained of daytime somnolence.  Also of 
record is an October 1998 private medical record which noted 
that the veteran complained of excessive daytime 
hypersomnolence, and during the March 2003 VA examination, 
the veteran was noted as having morning and daytime fatigue 
and frequent somnolence.  Therefore, the Board finds that 
since the inception of the appeal, the veteran has been noted 
as suffering from hypersomnolence, and this entitles him to a 
30 percent evaluation under DC 6847.   

Additionally, the veteran was prescribed a CPAP machine 
during his June 15, 2003 sleep disorder study.  See also VA 
examination (Dec. 1999) (noting that at the time of the exam, 
the veteran did not use any devices such as oxygen or CPAP).  
Therefore, an initial evaluation in excess of 50 percent 
prior to June 15, 2003 is not warranted.  Additionally, a 
rating in excess of 50 percent from June 15, 2003 is not 
warranted.  None of the medical evidence of record 
demonstrates chronic respiratory failure with carbon dioxide 
retention or cor pulmonale or shows that a tracheostomy is 
required.  Therefore, an initial evaluation in excess of 50 
percent for the sleep apnea disability is not warranted.

In summary, the Board finds that the preponderance of the 
evidence establishes that the veteran is not entitled to an 
initial rating in excess of 50 percent for his sleep apnea.  
The veteran has been deemed competent to describe his 
symptoms and manifestations of disability, but the 
preponderance of the lay and medical evidence is against a 
higher evaluation.  The benefit of the doubt rule, therefore, 
is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the veteran (Mar. 2004, July 2005).  As such, VA fulfilled 
its notification duties.  

In this case, the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  The veteran has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  He has been told what he 
must show, and there is no indication of prejudice to the 
veteran based on the timing of the notice.  See also Overton 
v. Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 
2006).

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Here, the 
appealed February 1998 rating decision clearly indicates that 
the veteran had been assigned a specific disability 
evaluation for his service connected disorder and that an 
effective date for the evaluation had also been established.  
Additionally, since the service connection claim has been 
denied, the issues of a disability rating and effective date 
for that claim are moot.  Therefore, the Board finds no lapse 
in compliance with Dingess/Hartman.   

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim.  For the reasons set forth above, 
and given the facts of this case, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.


ORDER

Entitlement to service connection for foot disorder, 
including pes planus, is denied.

For the time period prior to June 15, 2003, an initial rating 
of 30 percent, but not higher, for sleep apnea is granted, 
subject to the regulations governing payment of monetary 
benefits. 

For the time period beginning on June 15, 2003, an initial 
rating in excess 50 percent for sleep apnea is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


